426 F.2d 820
Maynard Fred EDWARDS, Appellant,v.G. P. LLOYD and E. J. Oberhauser, Appellees.
No. 24697.
United States Court of Appeals, Ninth Circuit.
May 21, 1970.

Maynard Fred Edward, in pro. per.
Thomas C. Lynch, Atty. Gen., Mark L. Christiansen, Deputy Atty. Gen. of Los Angeles, Cal., for appellee.
Before HAMLEY and KILKENNY, Circuit Judges, and POWELL, District Judge.*
PER CURIAM:


1
This is an appeal from a denial by the district court of appellant's petition for a writ of habeas corpus. He was convicted, in a non-jury trial, of the crime of possession of heroin for sale under the provisions of the California Health and Safety Code, § 11500.5. After a study of the state court record, the district judge denied the petition without a hearing.


2
The record before the district court, and now before us, meets all of the requirements of Townsend v. Sain, 372 U.S. 293, 312-318, 83 S.Ct. 745, 9 L.Ed. 2d 770 (1963) and 28 U.S.C. § 2254.1 Beyond question, the trial judge accurately interpreted his judicial function and correctly decided: (1) that the merits of the factual dispute were resolved in the state court hearing; (2) that the factual determination by the state court was fairly supported by the record as a whole; and (3) that the fact finding procedure employed by the state court was adequate to afford a full and complete hearing. Moreover, we hold that the district judge correctly applied the federal law to the state court's findings on the facts.


3
We find it unnecessary to speak on the effect, if any, of the presumption created by 28 U.S.C. § 2254(d).


4
The judgment of the lower court is affirmed.



Notes:


*
 The Honorable Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation


1
 As amended November 2, 1966, 80 Stat. 1105